DETAILED ACTION
This office action is in response to Applicant Arguments and Remarks Made in an Amendment filed on 04/25/2022 for application with case number 16/830,762 (filed on 03/26/2020), in which claims 1-20 were originally presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 4, 9, 12, 14, and 18 are currently amended. Claims 1-20 are currently pending.

Priority
	Acknowledgment is made of applicant’s claim no priority for this application submitted on
03/26/2020.

	Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 03/26/2020 has been received and considered.

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure (see MPEP §2163.06). Applicant is reminded that the Examiner is entitled to give the Broadest Reasonable Interpretation (BRI) to the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims (see MPEP §2111.01).

Response to Arguments 
Applicant's arguments filed on 04/25/2021 have been fully considered and are addressed as follows:
Regarding Interview summary: Examiner refers to interview summary mailed on 04/28/2022 for any agreement made with the applicant during the interview.
Regarding the Claim Objections: The claim objections are maintained for the reasons recited in the Non-Final office action dated 03/17/2022, and outlined below.
Regarding the claim rejections under 35 USC §102(a)(2) & USC §103:  Applicant’s arguments regarding the rejections of the claims 1-9, 11-18, and 20 as being clearly anticipated by the prior art of Ranga et al. (PG Pub. No. US 2021/0201052 A1), and the rejections of claims 10 & 19 as being unpatentable over Ranga in view of Modalavalasa (PG Pub. No. US 2021/0096571 A1) have been fully considered. However, those arguments are not persuasive.
Applicant asserts that:
“These rejections are respectfully traversed in light of the current claim amendments and the arguments below.
Ranga does not teach generating a predicted road-agent trajectory that includes "an ordered sequence of a plurality of primitives ... , wherein each primitive in the ordered sequence of the plurality of primitives is a frequently occurring maneuver," as recited in independent claims 1, 12, and 14. Independent claims 1, 12, and 14 have been currently amended to recite the language quoted above. These features are neither disclosed nor suggested by the Ranga reference (they are also absent from the Modalavalasa reference).” (see Remarks page 8; emphasis added)

The examiner respectfully disagrees. Examiner notes that Applicant’s arguments are all focusing on new limitations added to the amended claims 1, 12, and 14 apparently to overcome the current anticipation rejection under §102(a)(2) as recited in the Non-Final office action mailed on 03/17/2022. Although the examiner does not necessarily agree with the applicant arguments, as one with ordinary skill in the art of navigation and vehicle control would define a predicted trajectory being an ordered sequence of maneuvers (i.e., primitives) (see attached Horst et al. Pub_id 823570), and in the interest of concluding the prosecution, a new reference is introduced to teach some of the amended limitations as outlined in the prior art rejections below. Accordingly, those arguments are rendered moot in light of the new grounds of rejection outlined below, which were necessitated by the applicant’s amendment.
For at least the foregoing reasons, and the rejections outlined below, the prior art rejections are maintained.

Claim Objections
Claims 1, 10 & 19 are objected to because of the following informalities:  
Claim 1 recites “from one or more sensors” in line 7. It should be “from the one or more sensors”
Claim 10 recites “categorial” in line 3. It should be “categorical” (see Specification ¶15 & ¶26). 
Claim 19 recites “categorial” in line 2. It should be “categorical” (see Specification ¶15). 
Appropriate correction is required.











Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

	Claims 1-9, 11-18, and 20 are rejected under 35 USC §103 as being unpatentable over PG Pub. No. US 2021/0201052 A1 by Ranga et al. (hereinafter “Ranga”) in view of Patent No. US 11,112,795 B1 to Mandi et al. (hereinafter “Mandi”)





As per claim 1,  Ranga teaches a system for predicting a trajectory of a road agent (see Ranga Title, Abstract & ¶¶[0001]-[0013]: ¶1 Aspects of the disclosure relate to automated driving and more specifically to predicting intention of a user sharing the road with a vehicle … ¶4 Methods, apparatuses, and computer-readable media are disclosed for estimating intentions of a vulnerable road user (VRU) [road agent] on or around a roadway), the system comprising:
one or more sensors (see Ranga ¶[0004]: ¶4 the method includes obtaining, by a computer system of a vehicle equipped with one or more sensors, and see Fig. 1 [reproduced below for convenience] & ¶¶[0030]-[0037]: ¶33 Sensors 130 may comprise any number of devices that provide information about the vehicle in which vehicle system 100 is deployed and/or an environment external to the vehicle);
one or more processors (see Ranga Fig. 1, ¶[0012] & ¶¶[0030]-[0037]: ¶12 computer system including at least one processor … ¶32 vehicle control unit 112 may include a processor configured to execute a software application); and
a memory communicably coupled to the one or more processors and storing (see Ranga Fig. 1, ¶[0012] & ¶¶[0030]-[0037]: ¶12 computer system including at least one processor and a memory coupled to the at least one processor is described … ¶32 vehicle control unit 112 may include a processor configured to execute a software application):
a prediction module including instructions that when executed by the one or more processors cause the one or more processors to (see Ranga Fig. 1, ¶¶[0012] & ¶¶[0030]-[0037]: ¶12 computer system including at least one processor and a memory coupled to the at least one processor is described … ¶32 vehicle control unit 112 may include a processor configured to execute a software application … ¶34 the ADAS system may include a VRU intent prediction module 116):


    PNG
    media_image1.png
    699
    532
    media_image1.png
    Greyscale

Ranga’s Fig. 1

receive sensor data from one or more sensors (see Ranga ¶¶[0004]-[0013]: ¶4 the method includes obtaining, by a computer system of a vehicle equipped with one or more sensors, a sequence of video frames corresponding to a scene external to the vehicle, see Fig. 1 & ¶¶[0030]-[0037]: ¶32 vehicle control unit 112 may include a processor configured to execute a software application that processes sensor information … ¶33 Sensors 130 may comprise any number of devices that provide information about the vehicle in which vehicle system 100 is deployed and/or an environment external to the vehicle, and see Fig. 6 [reproduced below for convenience] & ¶¶[0057]-[0065]: ¶57 At 610, a computer system of a vehicle equipped with one or more sensors obtains a sequence of video frames corresponding to a scene external to the vehicle); and


    PNG
    media_image2.png
    719
    948
    media_image2.png
    Greyscale

Ranga’s Fig. 6


analyze the sensor data to generate a predicted trajectory of the road agent, wherein the predicted trajectory includes (see Ranga ¶¶[0004]-[0013]: ¶4 the method includes obtaining, by a computer system of a vehicle equipped with one or more sensors, a sequence of video frames corresponding to a scene external to the vehicle. The computer system detects one or more VRUs [i.e., vulnerable road users] in the sequence of video frames. The detecting may include estimating pose [primitives having an associated duration] of each of the detected one or more VRUs. The computer system further generates a segmentation map of the scene using one or more of the video frames and estimates one or more intention probabilities [predicted trajectory of the road agent] using estimated pose of the one or more VRUs and segmentation map. Each intention probability may correspond to one of the detected one or more VRU, see Fig. 1 & ¶¶[0028]-[0037]: ¶28 The combination of short-term discrete activity [at least one primitive in the sequence of primitives having an associated duration] recognition and future continuous [determined in accordance with a dynamic timescale] trajectory prediction summarizes the intention for VRUs [predicted trajectory of the road agent] and provides an accurate input to a path-planning module in the autonomous vehicle … ¶29 The method disclosed herein perceives and understands the human behaviors and temporally predicts continuous [dynamic timescale] trajectories weighing from the past history of state and spatial inputs [sequence of the plurality of primitives] … ¶32 vehicle control unit 112 may include a processor configured to execute a software application that processes sensor information to determine an automated driving operation (e.g., determining trajectories of VRUs surrounding the vehicle and taking action if their trajectories cross the vehicle's path … ¶33 Sensors 130 may comprise any number of devices that provide information about the vehicle in which vehicle system 100 is deployed and/or an environment external to the vehicle, and see Fig. 3, Fig. 4 [both reproduced below for convenience], Fig. 6 [reproduced above for convenience] & ¶¶[0057]-[0065]: ¶58 At 620, the computer system detects one or more VRUs in the sequence of video frames. In one example, the computer system identifies one or more VRUs in the scene, generates a bounding box for each of the VRUs in the scene and estimates pose of each of the detected one or more VRUs. ¶59 At 630, the computer system generates a segmentation map of the scene using one or more of the video frames … ¶60 At 640, the computer system estimates one or more intention probabilities of the one or more VRUs using estimated pose of the one or more VRUs and segmentation map. Each intention probability may correspond to one of the detected one or more VRUs); and

    PNG
    media_image3.png
    577
    882
    media_image3.png
    Greyscale

                                         Ranga’s Fig. 3


    PNG
    media_image4.png
    583
    811
    media_image4.png
    Greyscale

                           Ranga’s Fig. 4



    PNG
    media_image5.png
    531
    931
    media_image5.png
    Greyscale

                                Ranga’s Fig. 5

a control module including instructions that when executed by the one or more processors cause the one or more processors to control one or more aspects of operation of an ego vehicle
based, at least in part, on the predicted trajectory of the road agent (see Ranga ¶¶[0004]-[0013]: ¶4 Each intention probability may correspond to one of the detected one or more VRUs. The computer system further adjusts one or more automated driving actions based on the estimated one or more intention probabilities, see Fig. 1 & ¶¶[0032]-[0037]: ¶32 Vehicle control unit 112 may include a processor configured to execute a software application that process sensor information to determine an automated driving operation (e.g., determining trajectories of VRUs surrounding the vehicle and taking action if their trajectories cross the vehicle's path) … ¶34 vehicle control subsystem 110 includes an advanced driver assistance system (ADAS) 114 … the ADAS system 114 may comprise hardware (e.g., an actuator) and/or software that enables autonomous performance of an advanced driver assistance system … ¶35 the ADAS system 114 may comprise a set of instructions that coordinate between one or more vehicle control units 112 ( e.g., a power steering control unit and/or a powertrain control module) and one or more sensors 130 (e.g., a camera, a radar sensor, an ultrasonic sensor, and/or a LIDAR sensor) to identify VRUs and their trajectories, detect an imminent collision and actuate automatic emergency braking, and see Fig. 5, Fig. 6 [both reproduced above for convenience] & ¶¶[0057]-[0065]: ¶65 At 650, the computer system adjusts one or more automated driving actions based on the estimated one or more intention probabilities … the automated driving action might be changing the trajectory of an automated or autonomous vehicle to avoid hitting the pedestrian that is about to enter the roadway … the action might be activating the automatic emergency braking system to avoid hitting the pedestrian).
Ranga is silent on, which Mandi; being analogous art; clearly discloses the predicted trajectory includes an ordered sequence of a plurality of primitives, wherein each primitive in the ordered sequence of the plurality of primitives is a frequently occurring maneuver (see Mandi Col. 1 Ln. 10-28: The autonomous vehicle operates based upon sensor signals output by the sensor systems, wherein the sensor signals can be analyzed by the autonomous vehicle to identify objects (e.g., other vehicles) in regions surrounding the autonomous vehicle. In addition to identifying objects (e.g., vehicles) in regions surrounding the autonomous vehicle, the autonomous vehicle also makes predictions as to future paths of the vehicles based in part upon the sensor signals. More specifically, the autonomous vehicle may predict a position of each vehicle at timestamps in the future. For instance, the autonomous vehicle may predict a position of a first vehicle in the vehicles at a first timestamp, a position of the first vehicle at a second timestamp, a position of a second vehicle in the vehicles at the first timestamp, a position of the second vehicle at the second timestamp, and so forth. The autonomous vehicle also makes predictions as to its own future path(s) as well, and see Col. 7 Ln. 20-28: The prediction subsystem 202 is configured to predict future paths (i.e., a series [ordered sequence] of maneuvers-) of objects (e.g., vehicles) [i.e., predict trajectory of the road agent includes order sequence of a frequently occurring maneuver] based on sensor signals generated by the plurality of sensor systems 102-104. The prediction subsystem 202 may utilize computer-implemented machine learning models, such as a deep neural network (DNN), in order to predict 25 the future paths. In an example, the prediction subsystem 202 may predict future paths of the objects for a period of time ranging from 10-12 seconds).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Ranga in view of Mandi, as both inventions are directed to the same field of endeavor - interactions between the autonomous vehicle and vehicles surrounding the autonomous vehicle and the combination would provide for the determination of time-independent predicted paths of vehicles surrounding the autonomous vehicle based upon actions undertaken by the autonomous vehicle (see Mandi’s Col. 4 Ln. 43-54 ).
	
 As per claim 2, Ranga as modified by Mandi teaches the system of claim 1, accordingly, the rejection of claim 1 above is incorporated. Ranga further teaches wherein the road agent is one of another vehicle, a motorcycle, a scooter, a bicycle, and a pedestrian (see Ranga ¶[0003]: An automated or autonomous vehicle needs to identify and estimate trajectories of all the other vehicles, pedestrians, humans riding bikes, scooters and other devices in order to safely navigate the road, see ¶¶[0022]-[0025]: The term "Vulnerable Road User" (VRU) [road agent] is used herein to refer to a class of Pedestrians, cyclists, humans on motorbikes, humans riding scooters, and the like. In general, VRU refers to any human on or around a roadway that directly interacts with vehicles on roads … For urban use cases, it is very important to perceive and predict intentions of pedestrians and other VRUs. Certain embodiments disclose a system for estimating and predicting intentions of one or more VRU s in the surroundings of a vehicle. Intention of a VRU are estimated using a combination of current activities of the VRU, its interactions with other vehicles and VRUs, and long-term trajectories defining future motion of the VRUs, and see Fig(s). 7A-B & ¶[0068]: FIG. 7B illustrates another example of pedestrians walking in the vicinity of a vehicle. In this image, walking trajectories of four pedestrians are shown. These trajectories are then used by the intent probability estimation system to estimate the probability of each of these pedestrians (e.g., VRU) crossing the roadway. An automated system may then use the estimated probability in its path planning system to estimate its own trajectory to prevent any accidents).

As per claim 3, Ranga as modified by Mandi teaches the system of claim 1, accordingly, the rejection of claim 1 above is incorporated. Ranga further teaches wherein the road agent and the ego vehicle are one and the same vehicle (see Ranga ¶¶[0022]-[0025]: ¶25 Certain embodiments disclose a system for estimating and predicting intentions of one or more VRUs in the surroundings of a vehicle. Intention of a VRU are estimated using a combination of current activities of the VRU, its interactions with other vehicles and VRUs, and long-term trajectories defining future motion of the VRUs, see Fig. 1 & ¶¶[0030]-[0041]: ¶32 determining trajectories of VRUs surrounding the vehicle and taking action if their trajectories cross the vehicle's path [implies predicted trajectory of the ego vehicle] … Sensors 130 may comprise any number of devices that provide information about the vehicle [ego/ same vehicle] in which vehicle system 100 is deployed and/or an environment external to the vehicle [implies road agent] … ¶41 The intent prediction module 230 receives estimated trajectory of the VRUs and their activity state as an input and outputs a probability that the VRU's intended path will cross the vehicle’s path, and see ¶¶[0055]-[0068]: the intention probability prediction module estimates the probability that the VRU is going to cross the future trajectory of the vehicle [implies predicted trajectory of the ego vehicle] … ¶56 the autonomous car needs to estimate correctly the intentions of road users (e.g., VRUs, cars, ... ) to plan its trajectory and maneuvers accordingly. For any delivery robot (food, groceries, last mile etc.), the robot has to constantly engage with pedestrians and cyclists on curb and navigate) … ¶68 An automated system may then use the estimated probability in its path planning system to estimate its own trajectory to prevent any accidents).

As per claim 4, Ranga as modified by Mandi teaches the system of claim 1, accordingly, the rejection of claim 1 above is incorporated. Ranga further teaches wherein the (see Ranga Fig. 1 & ¶¶[0028]-[0041]: The combination of short-term discrete activity [primitives] recognition and future continuous trajectory prediction summarizes the intention for VRUs and provides an accurate input to a path-planning module in the autonomous vehicle … determining trajectories of VRUs surrounding the vehicle and taking action if their trajectories cross the vehicle's path … The intent prediction module 230 receives estimated trajectory of the VRUs and their activity state as an input and outputs a probability that the VRU's intended path will cross the vehicle's path, see Fig. 4, see Fig. 5 “Crossing State”, ¶¶[0044]-[0055] & ¶[0063]: the intention probability prediction module receives VRU activity states (e.g., gait, attention, facing, crossing, etc.) and VRU trajectory as an input. The intention probability prediction module estimates a probability for intention of each of the VRUs … the intention probability prediction module estimates the probability that the VRU is going to cross the future trajectory of the vehicle. For example, if a first pedestrian is standing next to a crosswalk [stopping] and actively pays attention to the red/green crossing lights, the intent probability for crossing the roadway for this first pedestrian will be high … if a second pedestrian is standing at an intersection [stopping], but it is close to the side of the building rather than the roadway, and is talking on his/her phone, the crossing intention probability for the second pedestrian is lower than the first pedestrian, and see Fig(s). 7A-B & ¶¶[0066]-[0068]: The probability of this pedestrian passing the roadway and crossing path with the vehicle … Probability of this pedestrian intending to cross the road in the next few time stamps is at 0.82).
Ranga is silent on, which Mandi; being analogous art; clearly discloses includes an ordered sequence of a plurality of primitives (see Mandi Col. 1 Ln. 10-28: The autonomous vehicle operates based upon sensor signals output by the sensor systems, wherein the sensor signals can be analyzed by the autonomous vehicle to identify objects (e.g., other vehicles) in regions surrounding the autonomous vehicle. In addition to identifying objects (e.g., vehicles) in regions surrounding the autonomous vehicle, the autonomous vehicle also makes predictions as to future paths of the vehicles based in part upon the sensor signals. More specifically, the autonomous vehicle may predict a position of each vehicle at timestamps in the future. For instance, the autonomous vehicle may predict a position of a first vehicle in the vehicles at a first timestamp, a position of the first vehicle at a second timestamp, a position of a second vehicle in the vehicles at the first timestamp, a position of the second vehicle at the second timestamp, and so forth. The autonomous vehicle also makes predictions as to its own future path(s) as well, see Col. 7 Ln. 20-28: The prediction subsystem 202 is configured to predict future paths (i.e., a series [ordered sequence] of maneuvers-) of objects (e.g., vehicles) based on sensor signals generated by the plurality of sensor systems 102-104. The prediction subsystem 202 may utilize computer-implemented machine learning models, such as a deep neural network (DNN), in order to predict 25 the future paths. In an example, the prediction subsystem 202 may predict future paths of the objects for a period of time ranging from 10-12 seconds, and see Col. 8 Ln. 4-9: The maneuver data 300 may include an identifier for a maneuver type 302. In a non-limiting example, the maneuver type 302 may be maintaining a heading (i.e., going straight), a left turn, a right tum, a U-tum, changing lanes, merging, parking, parallel parking, navigating a traffic circle, backing-up and/or braking).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Ranga in view of Mandi, as both inventions are directed to the same field of endeavor - interactions between the autonomous vehicle and vehicles surrounding the autonomous vehicle and the combination would provide for the determination of time-independent predicted paths of vehicles surrounding the autonomous vehicle based upon actions undertaken by the autonomous vehicle (see Mandi’s Col. 4 Ln. 43-54 ).

As per claim 5, Ranga as modified by Mandi teaches the system of claim 1, accordingly, the rejection of claim 1 above is incorporated. Ranga further teaches wherein the associated duration that is determined in accordance with a dynamic timescale depends upon one or more predetermined conditions being satisfied (see Ranga ¶[0004]-[0013]: the method includes obtaining, by a computer system of a vehicle equipped with one or more sensors, a sequence of video frames corresponding to a scene external to the vehicle. The computer system detects one or more VRUs in the sequence of video frames. The detecting may include estimating pose [primitives having an associated duration] of each of the detected one or more VRUs … estimates one or more intention probabilities [predicted trajectory of the road agent] using estimated pose of the one or more VRUs … Each intention probability may correspond to one of the detected one or more VRU, see Fig. 1 & ¶¶[0028]-[0037]: The combination of short-term discrete activity [primitives] recognition and future continuous trajectory prediction summarizes the intention for VRUs and provides an accurate input to a path-planning module in the autonomous vehicle … The method disclosed herein perceives and understands the human behaviors and temporally predicts continuous [dynamic timescale] trajectories weighing from the past history of state and spatial inputs … vehicle control unit 112 may include a processor configured to execute a software application that processes sensor information to determine an automated driving operation (e.g., determining trajectories of VRUs surrounding the vehicle and taking action if their trajectories cross the vehicle's path … Sensors 130 may comprise any number of devices that provide information about the vehicle in which vehicle system 100 is deployed and/or an environment external to the vehicle, see Fig. 3, Fig. 4, Fig. 6 [all reproduced above for convenience] & ¶¶[0057]-[0065]: At 620, the computer system detects one or more VRUs in the sequence of video frames. In one example, the computer system identifies one or more VRUs in the scene, generates a bounding box for each of the VRUs in the scene and estimates pose of each of the detected one or more VRUs … At 640, the computer system estimates one or more intention probabilities of the one or more VRUs using estimated pose of the one or more VRUs … Each intention probability may correspond to one of the detected one or more VRUs, and see Fig(s). 7A-B & ¶¶[0066]-[0068]: FIG. 7A illustrates an example image that is marked with outputs of the activity prediction module. As shown in FIG. 7A, two pedestrians are walking on or towards a roadway. The first pedestrian 710 is facing left, and is walking distracted. The probability of this pedestrian passing the roadway and crossing path with the vehicle is 0.97. The other pedestrian 720 is still on the sidewalk, is holding a device and is facing left, walking and is aware of his surroundings. Probability of  this pedestrian intending to cross the road [predetermined conditions being satisfied] in the next few time stamps [associated duration that is determined in accordance with a dynamic timescale] is at 0.82 … FIG. 7B illustrates another example of pedestrians walking in the vicinity of a vehicle. In this image, walking trajectories of four pedestrians are shown. These trajectories are then used by the intent probability estimation system to estimate the probability of each of these pedestrians (e.g., VRU) crossing the roadway. An automated system may then use the estimated probability in its path planning system to estimate its own trajectory to prevent any accidents).

As per claim 6, Ranga as modified by Mandi teaches the system of claim 5, accordingly, the rejection of claim 5 above is incorporated. Ranga further teaches wherein the one or more predetermined conditions include one or more of:
a road agent in cross-traffic passing by at an intersection;
an elapsing of a predetermined time period;
a traffic signal changing from a first state to a second state;
completing a tum; and
arriving at intersection (see Ranga ¶¶[0004]-[0013]: the method includes obtaining, by a computer system of a vehicle equipped with one or more sensors, a sequence of video frames corresponding to a scene external to the vehicle. The computer system detects one or more VRUs in the sequence of video frames. The detecting may include estimating pose of each of the detected one or more VRUs … estimates one or more intention probabilities using estimated pose of the one or more VRUs … Each intention probability may correspond to one of the detected one or more VRU, see Fig. 1 & ¶¶[0028]-[0037]: The combination of short-term discrete activity [primitives] recognition and future continuous trajectory prediction summarizes the intention for VRUs and provides an accurate input to a path-planning module in the autonomous vehicle … The method disclosed herein perceives and understands the human behaviors and temporally predicts continuous trajectories weighing from the past history of state and spatial inputs … vehicle control unit 112 may include a processor configured to execute a software application that processes sensor information to determine an automated driving operation (e.g., determining trajectories of VRUs surrounding the vehicle and taking action if their trajectories cross the vehicle's path … Sensors 130 may comprise any number of devices that provide information about the vehicle in which vehicle system 100 is deployed and/or an environment external to the vehicle, see Fig. 3, Fig. 4, Fig. 6 [all reproduced above for convenience] & ¶¶[0057]-[0065]: At 620, the computer system detects one or more VRUs in the sequence of video frames. In one example, the computer system identifies one or more VRUs in the scene, generates a bounding box for each of the VRUs in the scene and estimates pose of each of the detected one or more VRUs … At 640, the computer system estimates one or more intention probabilities of the one or more VRUs using estimated pose of the one or more VRUs … Each intention probability may correspond to one of the detected one or more VRUs, and see Fig(s). 7A-B & ¶¶[0066]-[0068]: FIG. 7A illustrates an example image that is marked with outputs of the activity prediction module. As shown in FIG. 7A, two pedestrians are walking on or towards a roadway. The first pedestrian 710 is facing left, and is walking distracted. The probability of this pedestrian passing the roadway and crossing path with the vehicle is 0.97. The other pedestrian 720 is still on the sidewalk, is holding a device and is facing left, walking and is aware of his surroundings. Probability of  this pedestrian intending to cross the road in the next few time stamps [predetermined time period] is at 0.82 … FIG. 7B illustrates another example of pedestrians walking in the vicinity of a vehicle. In this image, walking trajectories of four pedestrians are shown. These trajectories are then used by the intent probability estimation system to estimate the probability of each of these pedestrians (e.g., VRU) crossing the roadway [road agent in cross-traffic passing by at an intersection]. An automated system may then use the estimated probability in its path planning system to estimate its own trajectory to prevent any accidents).

As per claim 7, Ranga as modified by Mandi teaches the system of claim 1, accordingly, the rejection of claim 1 above is incorporated. Ranga further teaches wherein the instructions in the prediction module to analyze the sensor data to generate the predicted trajectory of the road agent include instructions to use of one or more of:
a Kalman filter;
a generative adversarial network (GAN); and
a fully-connected convolutional neural network (CNN) (see Ranga ¶¶[0049]-[0053]: Current methods in the art such as Socially Acceptable Trajectories with Generative Adversarial Networks (Social GAN)/ Social LSTM from academic research present idea of social learning using feature pooling for pedestrians).

As per claim 8, Ranga as modified by Mandi teaches the system of claim 7, accordingly, the rejection of claim 7 above is incorporated. Ranga further teaches wherein a framework of the GAN includes a long short-term memory (LSTM) network (see Ranga ¶¶[0049]-[0053]: Current methods in the art such as Socially Acceptable Trajectories with Generative Adversarial Networks (Social GAN)/Social LSTM from academic research present idea of social learning using feature pooling for pedestrians).

As per claim 9, Ranga as modified by Mandi teaches the system of claim 1, accordingly, the rejection of claim 1 above is incorporated. Ranga further teaches comprising a primitives identification module including instructions that when executed by the one or more processors cause the one or more processors to analyze historical driving data that includes road-agent trajectories to identify a set of primitives from which the (see Ranga Fig. 2, Fig. 3, Fig. 4 & ¶¶[0029]-[0044]: The method disclosed herein perceives and understands the human behaviors and temporally predicts continuous trajectories weighing from the past history of state and spatial inputs … The perception module 210 detects, identifies and localizes VRUs in the scene. Furthermore, the perception module estimates a two dimensional (2D) pose and a 3D bounding box for each detected VRU in the scene … the behavior prediction module 220 receives a history of past locations of one or more VRUs and outputs the future possible pixel locations of all the VRUs in the scene … The activity prediction module 410 uses a sequence of past history of 2D VRU poses, bounding boxes of each VRU for the past N frames to recognize the following classes or states … During inference, by using an input history of VRU locations in the past N frames, the trajectory prediction module predicts the possible future pixel locations of all the VRUs in the scene).
Ranga is silent on, which Mandi; being analogous art; clearly discloses includes the ordered sequence of a plurality of primitives (see Mandi Col. 1 Ln. 10-28: The autonomous vehicle operates based upon sensor signals output by the sensor systems, wherein the sensor signals can be analyzed by the autonomous vehicle to identify objects (e.g., other vehicles) in regions surrounding the autonomous vehicle. In addition to identifying objects (e.g., vehicles) in regions surrounding the autonomous vehicle, the autonomous vehicle also makes predictions as to future paths of the vehicles based in part upon the sensor signals. More specifically, the autonomous vehicle may predict a position of each vehicle at timestamps in the future. For instance, the autonomous vehicle may predict a position of a first vehicle in the vehicles at a first timestamp, a position of the first vehicle at a second timestamp, a position of a second vehicle in the vehicles at the first timestamp, a position of the second vehicle at the second timestamp, and so forth. The autonomous vehicle also makes predictions as to its own future path(s) as well, and see Col. 7 Ln. 20-28: The prediction subsystem 202 is configured to predict future paths (i.e., a series [ordered sequence] of maneuvers-) of objects (e.g., vehicles) based on sensor signals generated by the plurality of sensor systems 102-104. The prediction subsystem 202 may utilize computer-implemented machine learning models, such as a deep neural network (DNN), in order to predict 25 the future paths. In an example, the prediction subsystem 202 may predict future paths of the objects for a period of time ranging from 10-12 seconds).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Ranga in view of Mandi, as both inventions are directed to the same field of endeavor - interactions between the autonomous vehicle and vehicles surrounding the autonomous vehicle and the combination would provide for the determination of time-independent predicted paths of vehicles surrounding the autonomous vehicle based upon actions undertaken by the autonomous vehicle (see Mandi’s Col. 4 Ln. 43-54 ).

As per claim 11, Ranga as modified by Mandi teaches the system of claim 1, accordingly, the rejection of claim 1 above is incorporated. Ranga further teaches wherein the prediction module includes additional instructions to:
discretize a roadway into a plurality of segments (see Ranga Fig. 3, ¶[0009] & ¶[0039]: the computer system generates the segmentation map, and see Fig. 6 & ¶¶[0059]-[0065]: At 630, the computer system generates a segmentation map of the scene using one or more of the video frames); and
encode roadway-topology data representing the plurality of segments using a graph neural network (GNN) (see Ranga ¶[0009]: the computer system generates the segmentation map; by applying a neural network architecture [implies graph neural network] to one or more of the video frames to classify each pixel in the video frames as one of a plurality of predefined classes. Each class may correspond to a segment in the segmentation map , see Fig. 3 & ¶¶[0039]-[0042]: the perception module utilizes a segmentation deep neural network [implies graph neural network] that classifies each pixel of an input image to belong to one of several known classes of objects. In one example, the pixel classification may be done using a semantic scene segmentation technique by passing the input images through an encoder-decoder architecture to generate a scene description. Outputs of the perception module may include 2D bounding box, key points, scene segmentation mask and the like. In addition, the perception module 210 detects objects in the scene using an image or video frame as an input … The semantic segmentation module 310 runs in parallel with the object detection module 320 to generate an understanding of the scene. The semantic segmentation module 310 associates all the pixels of the scene with their respective classes and outputs a full scene description that can be correlated to the 2D spatial location of the persons in scene. In one embodiment, the semantic segmentation module 310 utilizes an encoder decoder architecture. As an example, the semantic segmentation module 310 may use a VGG or ResNet deep neural network model as an Encoder that is pre-trained on known datasets such as ImageNet, along with a Unet or fully convolutional network (FCN) decoder neural network. In one example, the model takes an image as input and uses 2D CNN layers with some pooling layers and batch normalization to encode the scene. Furthermore, the model uses a decoder to reconstruct a full resolution segmentation mask. The model is trained against annotated semantic segmentation data to match each pixel to a proper class. In the case of scene segmentation, the output includes classification of each pixel into a set of predefined classes, such as persons, landmarks, cars, roads, curbs, traffic signs, etc., and see Fig. 6 & ¶¶[0059]-[0065]: the computer system generates the segmentation map by applying a neural network architecture to the sequence of video frames to classify each pixel in the sequence of video frames as one of a plurality of predefined classes, each class corresponding to a segment in the segmentation map … The computer system may estimate the one or more behavior states by applying a neural network architecture to a continuous sequence of poses of each of the one or more VRUs to select a behavior state for the VRU from among a plurality of predefined behavior states … the above mentioned steps of detecting, generating and estimating are performed using a holistic deep learning neural network model by sequentially correlating the estimated pose of the one or more VRUs and their corresponding behavior state with a segmented scene in the vicinity of each of the VRUs);
wherein the sensor data includes the encoded roadway-topology data representing the plurality of segments (see Ranga Fig. 6 & ¶¶[0059]-[0065]: At 630, the computer system generates a segmentation map of the scene using one or more of the video frames [sensor data includes the encoded roadway-topology data] … In one embodiment, the segmentation map is performed on each frame of video or image).















As per claim 12, Ranga teaches a non-transitory computer-readable medium for predicting a trajectory of a road agent and storing instructions that when executed by one or more processors cause the one or more processors to (see Ranga Title, Abstract & ¶¶[0001]-[0013]: Aspects of the disclosure relate to automated driving and more specifically to predicting intention of a user sharing the road with a vehicle … Methods, apparatuses, and computer-readable media are disclosed for estimating intentions of a vulnerable road user (VRU) [road agent] on or around a roadway, and see Fig. 1 [reproduced above for convenience] & ¶[0032]: vehicle control units 112 may comprise one or more processors and one or more non-transitory computer-readable media storing processor executable instructions. For instance, a vehicle control unit 112 may include a processor configured to execute a software application that processes sensor information to determine an automated driving operation (e.g., determining trajectories of VRUs surrounding the vehicle and taking action if their trajectories cross the vehicle's path)):
receive sensor data from one or more sensors (see Ranga ¶¶[0004]-[0013]: the method includes obtaining, by a computer system of a vehicle equipped with one or more sensors, a sequence of video frames corresponding to a scene external to the vehicle, see Fig. 1 & ¶¶[0030]-[0037]: vehicle control unit 112 may include a processor configured to execute a software application that processes sensor information … Sensors 130 may comprise any number of devices that provide information about the vehicle in which vehicle system 100 is deployed and/or an environment external to the vehicle, and see Fig. 6 [reproduced above for convenience] & ¶¶[0057]-[0065]: At 610, a computer system of a vehicle equipped with one or more sensors obtains a sequence of video frames corresponding to a scene external to the vehicle);
analyze the sensor data to generate a predicted trajectory of the road agent, wherein the
predicted trajectory includes aa dynamic timescale, (see Ranga ¶¶[0004]-[0013]: ¶4 the method includes obtaining, by a computer system of a vehicle equipped with one or more sensors, a sequence of video frames corresponding to a scene external to the vehicle. The computer system detects one or more VRUs [i.e., vulnerable road users] in the sequence of video frames. The detecting may include estimating pose [primitives having an associated duration] of each of the detected one or more VRUs.  The computer system further generates a segmentation map of the scene using one or more of the video frames and estimates one or more intention probabilities [predicted trajectory of the road agent] using estimated pose of the one or more VRUs and segmentation map. Each intention probability may correspond to one of the detected one or more VRU, see Fig. 1 & ¶¶[0028]-[0037]: ¶28 The combination of short-term discrete activity [at least one primitive in the sequence of primitives having an associated duration] recognition and future continuous [determined in accordance with a dynamic timescale] trajectory prediction summarizes the intention for VRUs [predicted trajectory of the road agent] and provides an accurate input to a path-planning module in the autonomous vehicle … ¶29 The method disclosed herein perceives and understands the human behaviors and temporally predicts continuous [dynamic timescale] trajectories weighing from the past history of state and spatial inputs [sequence of the plurality of primitives] … ¶32 vehicle control unit 112 may include a processor configured to execute a software application that processes sensor information to determine an automated driving operation (e.g., determining trajectories of VRUs surrounding the vehicle and taking action if their trajectories cross the vehicle's path … ¶33 Sensors 130 may comprise any number of devices that provide information about the vehicle in which vehicle system 100 is deployed and/or an environment external to the vehicle, and see Fig. 3, Fig. 4 [both reproduced below for convenience], Fig. 6 [reproduced above for convenience] & ¶¶[0057]-[0065]: ¶58 At 620, the computer system detects one or more VRUs in the sequence of video frames. In one example, the computer system identifies one or more VRUs in the scene, generates a bounding box for each of the VRUs in the scene and estimates pose of each of the detected one or more VRUs. ¶59 At 630, the computer system generates a segmentation map of the scene using one or more of the video frames … ¶60 At 640, the computer system estimates one or more intention probabilities of the one or more VRUs using estimated pose of the one or more VRUs and segmentation map. Each intention probability may correspond to one of the detected one or more VRUs); and
control one or more aspects of operation of an ego vehicle based, at least in part, on the predicted trajectory of the road agent (see Ranga ¶¶[0004]-[0013]: Each intention probability may correspond to one of the detected one or more VRUs. The computer system further adjusts one or more automated driving actions based on the estimated one or more intention probabilities, see Fig. 1 & ¶¶[0032]-[0037]: Vehicle control unit 112 may include a processor configured to execute a software application that process sensor information to determine an automated driving operation (e.g., determining trajectories of VRUs surrounding the vehicle and taking action if their trajectories cross the vehicle's path) … vehicle control subsystem 110 includes an advanced driver assistance system (ADAS) 114 … the ADAS system 114 may comprise hardware (e.g., an actuator) and/or software that enables autonomous performance of an advanced driver assistance system … the ADAS system 114 may comprise a set of instructions that coordinate between one or more vehicle control units 112 ( e.g., a power steering control unit and/or a powertrain control module) and one or more sensors 130 (e.g., a camera, a radar sensor, an ultrasonic sensor, and/or a LIDAR sensor) to identify VRUs and their trajectories, detect an imminent collision and actuate automatic emergency braking, and see Fig. 5, Fig. 6 [both reproduced above for convenience] & ¶¶[0057]-[0065]: At 650, the computer system adjusts one or more automated driving actions based on the estimated one or more intention probabilities … the automated driving action might be changing the trajectory of an automated or autonomous vehicle to avoid hitting the pedestrian that is about to enter the roadway … the action might be activating the automatic emergency braking system to avoid hitting the pedestrian).
Ranga is silent on, which Mandi; being analogous art; clearly discloses the predicted trajectory includes an ordered sequence of a plurality of primitives, wherein each primitive in the ordered sequence of the plurality of primitives is a frequently occurring maneuver (see Mandi Col. 1 Ln. 10-28: The autonomous vehicle operates based upon sensor signals output by the sensor systems, wherein the sensor signals can be analyzed by the autonomous vehicle to identify objects (e.g., other vehicles) in regions surrounding the autonomous vehicle. In addition to identifying objects (e.g., vehicles) in regions surrounding the autonomous vehicle, the autonomous vehicle also makes predictions as to future paths of the vehicles based in part upon the sensor signals. More specifically, the autonomous vehicle may predict a position of each vehicle at timestamps in the future. For instance, the autonomous vehicle may predict a position of a first vehicle in the vehicles at a first timestamp, a position of the first vehicle at a second timestamp, a position of a second vehicle in the vehicles at the first timestamp, a position of the second vehicle at the second timestamp, and so forth. The autonomous vehicle also makes predictions as to its own future path(s) as well, and see Col. 7 Ln. 20-28: The prediction subsystem 202 is configured to predict future paths (i.e., a series [ordered sequence] of maneuvers-) of objects (e.g., vehicles) [i.e., predict trajectory of the road agent includes order sequence of a frequently occurring maneuver] based on sensor signals generated by the plurality of sensor systems 102-104. The prediction subsystem 202 may utilize computer-implemented machine learning models, such as a deep neural network (DNN), in order to predict 25 the future paths. In an example, the prediction subsystem 202 may predict future paths of the objects for a period of time ranging from 10-12 seconds).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Ranga in view of Mandi, as both inventions are directed to the same field of endeavor - interactions between the autonomous vehicle and vehicles surrounding the autonomous vehicle and the combination would provide for the determination of time-independent predicted paths of vehicles surrounding the autonomous vehicle based upon actions undertaken by the autonomous vehicle (see Mandi’s Col. 4 Ln. 43-54 ).

As per claim 13, Ranga as modified by Mandi teaches the non-transitory computer-readable medium of claim 12, accordingly, the rejection of claim 12 above is incorporated.
Ranga further teaches wherein the associated duration that is determined in accordance with a dynamic timescale depends upon one or more predetermined conditions being satisfied (see Ranga ¶[0004]-[0013]: the method includes obtaining, by a computer system of a vehicle equipped with one or more sensors, a sequence of video frames corresponding to a scene external to the vehicle. The computer system detects one or more VRUs in the sequence of video frames. The detecting may include estimating pose [primitives having an associated duration] of each of the detected one or more VRUs … estimates one or more intention probabilities [predicted trajectory of the road agent] using estimated pose of the one or more VRUs … Each intention probability may correspond to one of the detected one or more VRU, see Fig. 1 & ¶¶[0028]-[0037]: The combination of short-term discrete activity [primitives] recognition and future continuous trajectory prediction summarizes the intention for VRUs and provides an accurate input to a path-planning module in the autonomous vehicle … The method disclosed herein perceives and understands the human behaviors and temporally predicts continuous [dynamic timescale] trajectories weighing from the past history of state and spatial inputs … vehicle control unit 112 may include a processor configured to execute a software application that processes sensor information to determine an automated driving operation (e.g., determining trajectories of VRUs surrounding the vehicle and taking action if their trajectories cross the vehicle's path … Sensors 130 may comprise any number of devices that provide information about the vehicle in which vehicle system 100 is deployed and/or an environment external to the vehicle, see Fig. 3, Fig. 4, Fig. 6 [all reproduced above for convenience] & ¶¶[0057]-[0065]: At 620, the computer system detects one or more VRUs in the sequence of video frames. In one example, the computer system identifies one or more VRUs in the scene, generates a bounding box for each of the VRUs in the scene and estimates pose of each of the detected one or more VRUs … At 640, the computer system estimates one or more intention probabilities of the one or more VRUs using estimated pose of the one or more VRUs … Each intention probability may correspond to one of the detected one or more VRUs, and see Fig(s). 7A-B & ¶¶[0066]-[0068]: FIG. 7A illustrates an example image that is marked with outputs of the activity prediction module. As shown in FIG. 7A, two pedestrians are walking on or towards a roadway. The first pedestrian 710 is facing left, and is walking distracted. The probability of this pedestrian passing the roadway and crossing path with the vehicle is 0.97. The other pedestrian 720 is still on the sidewalk, is holding a device and is facing left, walking and is aware of his surroundings. Probability of  this pedestrian intending to cross the road [predetermined conditions being satisfied] in the next few time stamps [associated duration that is determined in accordance with a dynamic timescale] is at 0.82 … FIG. 7B illustrates another example of pedestrians walking in the vicinity of a vehicle. In this image, walking trajectories of four pedestrians are shown. These trajectories are then used by the intent probability estimation system to estimate the probability of each of these pedestrians (e.g., VRU) crossing the roadway. An automated system may then use the estimated probability in its path planning system to estimate its own trajectory to prevent any accidents).


As per claim 14,  Ranga teaches a method of predicting a trajectory of a road agent, the method comprising (see Ranga title, Abstract & ¶¶[0001]-[0013]: Aspects of the disclosure relate to automated driving and more specifically to predicting intention of a user sharing the road with a vehicle … Methods, apparatuses, and computer-readable media are disclosed for estimating intentions of a vulnerable road user (VRU) on or around a roadway):
receiving sensor data from one or more sensors (see Ranga ¶¶[0004]-[0013]: the method includes obtaining, by a computer system of a vehicle equipped with one or more sensors, a sequence of video frames corresponding to a scene external to the vehicle, see Fig. 1 & ¶¶[0030]-[0037]: vehicle control unit 112 may include a processor configured to execute a software application that processes sensor information … Sensors 130 may comprise any number of devices that provide information about the vehicle in which vehicle system 100 is deployed and/or an environment external to the vehicle, and see Fig. 6 [reproduced above for convenience] & ¶¶[0057]-[0065]: At 610, a computer system of a vehicle equipped with one or more sensors obtains a sequence of video frames corresponding to a scene external to the vehicle);
analyzing the sensor data to generate a predicted trajectory of the road agent, wherein the predicted trajectory includes a(see Ranga ¶¶[0004]-[0013]: ¶4 the method includes obtaining, by a computer system of a vehicle equipped with one or more sensors, a sequence of video frames corresponding to a scene external to the vehicle. The computer system detects one or more VRUs [i.e., vulnerable road users] in the sequence of video frames. The detecting may include estimating pose [primitives having an associated duration] of each of the detected one or more VRUs.  The computer system further generates a segmentation map of the scene using one or more of the video frames and estimates one or more intention probabilities [predicted trajectory of the road agent] using estimated pose of the one or more VRUs and segmentation map. Each intention probability may correspond to one of the detected one or more VRU, see Fig. 1 & ¶¶[0028]-[0037]: ¶28 The combination of short-term discrete activity [at least one primitive in the sequence of primitives having an associated duration] recognition and future continuous [determined in accordance with a dynamic timescale] trajectory prediction summarizes the intention for VRUs [predicted trajectory of the road agent] and provides an accurate input to a path-planning module in the autonomous vehicle … ¶29 The method disclosed herein perceives and understands the human behaviors and temporally predicts continuous [dynamic timescale] trajectories weighing from the past history of state and spatial inputs [sequence of the plurality of primitives] … ¶32 vehicle control unit 112 may include a processor configured to execute a software application that processes sensor information to determine an automated driving operation (e.g., determining trajectories of VRUs surrounding the vehicle and taking action if their trajectories cross the vehicle's path … ¶33 Sensors 130 may comprise any number of devices that provide information about the vehicle in which vehicle system 100 is deployed and/or an environment external to the vehicle, and see Fig. 3, Fig. 4 [both reproduced below for convenience], Fig. 6 [reproduced above for convenience] & ¶¶[0057]-[0065]: ¶58 At 620, the computer system detects one or more VRUs in the sequence of video frames. In one example, the computer system identifies one or more VRUs in the scene, generates a bounding box for each of the VRUs in the scene and estimates pose of each of the detected one or more VRUs. ¶59 At 630, the computer system generates a segmentation map of the scene using one or more of the video frames … ¶60 At 640, the computer system estimates one or more intention probabilities of the one or more VRUs using estimated pose of the one or more VRUs and segmentation map. Each intention probability may correspond to one of the detected one or more VRUs); and
controlling one or more aspects of operation of an ego vehicle based, at least in part, on the predicted trajectory of the road agent (see Ranga ¶¶[0004]-[0013]: Each intention probability may correspond to one of the detected one or more VRUs. The computer system further adjusts one or more automated driving actions based on the estimated one or more intention probabilities, see Fig. 1 & ¶¶[0032]-[0037]: Vehicle control unit 112 may include a processor configured to execute a software application that process sensor information to determine an automated driving operation (e.g., determining trajectories of VRUs surrounding the vehicle and taking action if their trajectories cross the vehicle's path) … vehicle control subsystem 110 includes an advanced driver assistance system (ADAS) 114 … the ADAS system 114 may comprise hardware (e.g., an actuator) and/or software that enables autonomous performance of an advanced driver assistance system … the ADAS system 114 may comprise a set of instructions that coordinate between one or more vehicle control units 112 ( e.g., a power steering control unit and/or a powertrain control module) and one or more sensors 130 (e.g., a camera, a radar sensor, an ultrasonic sensor, and/or a LIDAR sensor) to identify VRUs and their trajectories, detect an imminent collision and actuate automatic emergency braking, and see Fig. 5, Fig. 6 [both reproduced above for convenience] & ¶¶[0057]-[0065]: At 650, the computer system adjusts one or more automated driving actions based on the estimated one or more intention probabilities … the automated driving action might be changing the trajectory of an automated or autonomous vehicle to avoid hitting the pedestrian that is about to enter the roadway … the action might be activating the automatic emergency braking system to avoid hitting the pedestrian).
Ranga is silent on, which Mandi; being analogous art; clearly discloses the predicted trajectory includes an ordered sequence of a plurality of primitives, wherein each primitive in the ordered sequence of the plurality of primitives is a frequently occurring maneuver (see Mandi Col. 1 Ln. 10-28: The autonomous vehicle operates based upon sensor signals output by the sensor systems, wherein the sensor signals can be analyzed by the autonomous vehicle to identify objects (e.g., other vehicles) in regions surrounding the autonomous vehicle. In addition to identifying objects (e.g., vehicles) in regions surrounding the autonomous vehicle, the autonomous vehicle also makes predictions as to future paths of the vehicles based in part upon the sensor signals. More specifically, the autonomous vehicle may predict a position of each vehicle at timestamps in the future. For instance, the autonomous vehicle may predict a position of a first vehicle in the vehicles at a first timestamp, a position of the first vehicle at a second timestamp, a position of a second vehicle in the vehicles at the first timestamp, a position of the second vehicle at the second timestamp, and so forth. The autonomous vehicle also makes predictions as to its own future path(s) as well, and see Col. 7 Ln. 20-28: The prediction subsystem 202 is configured to predict future paths (i.e., a series [ordered sequence] of maneuvers-) of objects (e.g., vehicles) [i.e., predict trajectory of the road agent includes order sequence of a frequently occurring maneuver] based on sensor signals generated by the plurality of sensor systems 102-104. The prediction subsystem 202 may utilize computer-implemented machine learning models, such as a deep neural network (DNN), in order to predict 25 the future paths. In an example, the prediction subsystem 202 may predict future paths of the objects for a period of time ranging from 10-12 seconds).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Ranga in view of Mandi, as both inventions are directed to the same field of endeavor - interactions between the autonomous vehicle and vehicles surrounding the autonomous vehicle and the combination would provide for the determination of time-independent predicted paths of vehicles surrounding the autonomous vehicle based upon actions undertaken by the autonomous vehicle (see Mandi’s Col. 4 Ln. 43-54 ).

As per claim 15, Ranga as modified by Mandi teaches the method of claim 14, accordingly, the rejection of claim 14 above is incorporated. Ranga further teaches wherein the road agent is one of another vehicle, a motorcycle, a scooter, a bicycle, and a pedestrian (see Ranga ¶[0003]: An automated or autonomous vehicle needs to identify and estimate trajectories of all the other vehicles, pedestrians, humans riding bikes, scooters and other devices in order to safely navigate the road, see ¶¶[0022]-[0025]: The term "Vulnerable Road User" (VRU) [road agent] is used herein to refer to a class of Pedestrians, cyclists, humans on motorbikes, humans riding scooters, and the like. In general, VRU refers to any human on or around a roadway that directly interacts with vehicles on roads … For urban use cases, it is very important to perceive and predict intentions of pedestrians and other VRUs. Certain embodiments disclose a system for estimating and predicting intentions of one or more VRU s in the surroundings of a vehicle. Intention of a VRU are estimated using a combination of current activities of the VRU, its interactions with other vehicles and VRUs, and long-term trajectories defining future motion of the VRUs, and see Fig(s). 7A-B & ¶[0068]: FIG. 7B illustrates another example of pedestrians walking in the vicinity of a vehicle. In this image, walking trajectories of four pedestrians are shown. These trajectories are then used by the intent probability estimation system to estimate the probability of each of these pedestrians (e.g., VRU) crossing the roadway. An automated system may then use the estimated probability in its path planning system to estimate its own trajectory to prevent any accidents).

As per claim 16, Ranga as modified by Mandi teaches the method of claim 14, accordingly, the rejection of claim 14 above is incorporated. Ranga further teaches wherein the road agent and the ego vehicle are one and the same vehicle (see Ranga ¶¶[0022]-[0025]: ¶25 Certain embodiments disclose a system for estimating and predicting intentions of one or more VRUs in the surroundings of a vehicle. Intention of a VRU are estimated using a combination of current activities of the VRU, its interactions with other vehicles and VRUs, and long-term trajectories defining future motion of the VRUs, see Fig. 1 & ¶¶[0030]-[0041]: ¶32 determining trajectories of VRUs surrounding the vehicle and taking action if their trajectories cross the vehicle's path [implies predicted trajectory of the ego vehicle] … Sensors 130 may comprise any number of devices that provide information about the vehicle [ego/ same vehicle] in which vehicle system 100 is deployed and/or an environment external to the vehicle [implies road agent] … ¶41 The intent prediction module 230 receives estimated trajectory of the VRUs and their activity state as an input and outputs a probability that the VRU's intended path will cross the vehicle’s path, and see ¶¶[0055]-[0068]: the intention probability prediction module estimates the probability that the VRU is going to cross the future trajectory of the vehicle [implies predicted trajectory of the ego vehicle] … ¶56 the autonomous car needs to estimate correctly the intentions of road users (e.g., VRUs, cars, ... ) to plan its trajectory and maneuvers accordingly. For any delivery robot (food, groceries, last mile etc.), the robot has to constantly engage with pedestrians and cyclists on curb and navigate) … ¶68 An automated system may then use the estimated probability in its path planning system to estimate its own trajectory to prevent any accidents).

As per claim 17, Ranga as modified by Mandi teaches the method of claim 14, accordingly, the rejection of claim 14 above is incorporated. Ranga further teaches wherein the associated duration that is determined in accordance with a dynamic timescale depends upon one or more predetermined conditions being satisfied (see Ranga ¶[0004]-[0013]: the method includes obtaining, by a computer system of a vehicle equipped with one or more sensors, a sequence of video frames corresponding to a scene external to the vehicle. The computer system detects one or more VRUs in the sequence of video frames. The detecting may include estimating pose [primitives having an associated duration] of each of the detected one or more VRUs … estimates one or more intention probabilities [predicted trajectory of the road agent] using estimated pose of the one or more VRUs … Each intention probability may correspond to one of the detected one or more VRU, see Fig. 1 & ¶¶[0028]-[0037]: The combination of short-term discrete activity [primitives] recognition and future continuous trajectory prediction summarizes the intention for VRUs and provides an accurate input to a path-planning module in the autonomous vehicle … The method disclosed herein perceives and understands the human behaviors and temporally predicts continuous [dynamic timescale] trajectories weighing from the past history of state and spatial inputs … vehicle control unit 112 may include a processor configured to execute a software application that processes sensor information to determine an automated driving operation (e.g., determining trajectories of VRUs surrounding the vehicle and taking action if their trajectories cross the vehicle's path … Sensors 130 may comprise any number of devices that provide information about the vehicle in which vehicle system 100 is deployed and/or an environment external to the vehicle, see Fig. 3, Fig. 4, Fig. 6 [all reproduced above for convenience] & ¶¶[0057]-[0065]: At 620, the computer system detects one or more VRUs in the sequence of video frames. In one example, the computer system identifies one or more VRUs in the scene, generates a bounding box for each of the VRUs in the scene and estimates pose of each of the detected one or more VRUs … At 640, the computer system estimates one or more intention probabilities of the one or more VRUs using estimated pose of the one or more VRUs … Each intention probability may correspond to one of the detected one or more VRUs, and see Fig(s). 7A-B & ¶¶[0066]-[0068]: FIG. 7A illustrates an example image that is marked with outputs of the activity prediction module. As shown in FIG. 7A, two pedestrians are walking on or towards a roadway. The first pedestrian 710 is facing left, and is walking distracted. The probability of this pedestrian passing the roadway and crossing path with the vehicle is 0.97. The other pedestrian 720 is still on the sidewalk, is holding a device and is facing left, walking and is aware of his surroundings. Probability of  this pedestrian intending to cross the road [predetermined conditions being satisfied] in the next few time stamps [associated duration that is determined in accordance with a dynamic timescale] is at 0.82 … FIG. 7B illustrates another example of pedestrians walking in the vicinity of a vehicle. In this image, walking trajectories of four pedestrians are shown. These trajectories are then used by the intent probability estimation system to estimate the probability of each of these pedestrians (e.g., VRU) crossing the roadway. An automated system may then use the estimated probability in its path planning system to estimate its own trajectory to prevent any accidents).

As per claim 18, Ranga as modified by Mandi teaches the method of claim 14, accordingly, the rejection of claim 14 above is incorporated. Ranga further teaches comprising:
analyzing historical driving data that includes road-agent trajectories to identify a set of primitives from which the (see Ranga Fig. 2, Fig. 3, Fig. 4 & ¶¶[0029]-[0044]: The method disclosed herein perceives and understands the human behaviors and temporally predicts continuous trajectories weighing from the past history of state and spatial inputs … The perception module 210 detects, identifies and localizes VRUs in the scene. Furthermore, the perception module estimates a two dimensional (2D) pose and a 3D bounding box for each detected VRU in the scene … the behavior prediction module 220 receives a history of past locations of one or more VRUs and outputs the future possible pixel locations of all the VRUs in the scene … The activity prediction module 410 uses a sequence of past history of 2D VRU poses, bounding boxes of each VRU for the past N frames to recognize the following classes or states … During inference, by using an input history of VRU locations in the past N frames, the trajectory prediction module predicts the possible future pixel locations of all the VRUs in the scene).
Ranga is silent on, which Mandi; being analogous art; clearly discloses includes the ordered sequence of a plurality of primitives (see Mandi Col. 1 Ln. 10-28: The autonomous vehicle operates based upon sensor signals output by the sensor systems, wherein the sensor signals can be analyzed by the autonomous vehicle to identify objects (e.g., other vehicles) in regions surrounding the autonomous vehicle. In addition to identifying objects (e.g., vehicles) in regions surrounding the autonomous vehicle, the autonomous vehicle also makes predictions as to future paths of the vehicles based in part upon the sensor signals. More specifically, the autonomous vehicle may predict a position of each vehicle at timestamps in the future. For instance, the autonomous vehicle may predict a position of a first vehicle in the vehicles at a first timestamp, a position of the first vehicle at a second timestamp, a position of a second vehicle in the vehicles at the first timestamp, a position of the second vehicle at the second timestamp, and so forth. The autonomous vehicle also makes predictions as to its own future path(s) as well, and see Col. 7 Ln. 20-28: The prediction subsystem 202 is configured to predict future paths (i.e., a series [ordered sequence] of maneuvers-) of objects (e.g., vehicles) based on sensor signals generated by the plurality of sensor systems 102-104. The prediction subsystem 202 may utilize computer-implemented machine learning models, such as a deep neural network (DNN), in order to predict 25 the future paths. In an example, the prediction subsystem 202 may predict future paths of the objects for a period of time ranging from 10-12 seconds).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Ranga in view of Mandi, as both inventions are directed to the same field of endeavor - interactions between the autonomous vehicle and vehicles surrounding the autonomous vehicle and the combination would provide for the determination of time-independent predicted paths of vehicles surrounding the autonomous vehicle based upon actions undertaken by the autonomous vehicle (see Mandi’s Col. 4 Ln. 43-54 ).

As per claim 20, Ranga as modified by Mandi teaches the method of claim 14, accordingly, the rejection of claim 14 above is incorporated. Ranga further teaches comprising:
discretizing a roadway into a plurality of segments (see Ranga Fig. 3, ¶[0009] & ¶[0039]: the computer system generates the segmentation map, and see Fig. 6 & ¶¶[0059]-[0065]: At 630, the computer system generates a segmentation map of the scene using one or more of the video frames); and
encoding roadway-topology data representing the plurality of segments using a graph neural network (GNN) (see Ranga ¶[0009]: the computer system generates the segmentation map; by applying a neural network architecture [implies graph neural network] to one or more of the video frames to classify each pixel in the video frames as one of a plurality of predefined classes. Each class may correspond to a segment in the segmentation map , see Fig. 3 & ¶¶[0039]-[0042]: the perception module utilizes a segmentation deep neural network [implies graph neural network] that classifies each pixel of an input image to belong to one of several known classes of objects. In one example, the pixel classification may be done using a semantic scene segmentation technique by passing the input images through an encoder-decoder architecture to generate a scene description. Outputs of the perception module may include 2D bounding box, key points, scene segmentation mask and the like. In addition, the perception module 210 detects objects in the scene using an image or video frame as an input … The semantic segmentation module 310 runs in parallel with the object detection module 320 to generate an understanding of the scene. The semantic segmentation module 310 associates all the pixels of the scene with their respective classes and outputs a full scene description that can be correlated to the 2D spatial location of the persons in scene. In one embodiment, the semantic segmentation module 310 utilizes an encoder decoder architecture. As an example, the semantic segmentation module 310 may use a VGG or ResNet deep neural network model as an Encoder that is pre-trained on known datasets such as ImageNet, along with a Unet or fully convolutional network (FCN) decoder neural network. In one example, the model takes an image as input and uses 2D CNN layers with some pooling layers and batch normalization to encode the scene. Furthermore, the model uses a decoder to reconstruct a full resolution segmentation mask. The model is trained against annotated semantic segmentation data to match each pixel to a proper class. In the case of scene segmentation, the output includes classification of each pixel into a set of predefined classes, such as persons, landmarks, cars, roads, curbs, traffic signs, etc., and see Fig. 6 & ¶¶[0059]-[0065]: the computer system generates the segmentation map by applying a neural network architecture to the sequence of video frames to classify each pixel in the sequence of video frames as one of a plurality of predefined classes, each class corresponding to a segment in the segmentation map … The computer system may estimate the one or more behavior states by applying a neural network architecture to a continuous sequence of poses of each of the one or more VRUs to select a behavior state for the VRU from among a plurality of predefined behavior states … the above mentioned steps of detecting, generating and estimating are performed using a holistic deep learning neural network model by sequentially correlating the estimated pose of the one or more VRUs and their corresponding behavior state with a segmented scene in the vicinity of each of the VRUs);
wherein the sensor data includes the encoded roadway-topology data representing the
plurality of segments (see Ranga Fig. 6 & ¶¶[0059]-[0065]: At 630, the computer system generates a segmentation map of the scene using one or more of the video frames [sensor data includes the encoded roadway-topology data] … In one embodiment, the segmentation map is performed on each frame of video or image).



	




	Claims 10 & 19 are rejected under 35 USC §103 as being unpatentable over Ranga (PG Pub. No. US 2021/0201052 A1) as modified by Mandi (Patent No. US 11,112,795 B1) and further in view of PG Pub. No. US 2021/0096571 A1 to Modalavalasa et al. (hereinafter “Modalavalasa”)

As per claim 10, Ranga as modified by Mandi teaches the system of claim 9, accordingly, the rejection of claim 9 above is incorporated. Ranga further teaches wherein the instructions in the primitives identification module to analyze historical driving data include instructions to apply (see Ranga ¶[0025]: The intent prediction system utilizes an end-to-end trained deep neural network mode that classifies activities of the VRUs [clustering] and forecasts their future trajectories using sequences of video frames as input), see ¶[0039]: The perception module 210 detects, identifies and localizes VRUs in the scene … the perception module utilizes a segmentation deep neural network that classifies each pixel of an input image to belong to one of several known classes of objects [clustering]. In one example, the pixel classification may be done using a semantic scene segmentation technique by passing the input images through an encoder-decoder architecture to generate a scene description. Outputs of the perception module may include 2D bounding box, key points, scene segmentation mask and the like. In addition, the perception module 210 detects objects in the scene using an image or video frame as an input, see ¶[0042]: the semantic segmentation module 310 may use a VGG or ResNet deep neural network model as an Encoder that is pre-trained on known datasets such as ImageNet, along with a Unet or fully convolutional network (FCN) decoder neural network. In one example, the model takes an image as input and uses 2D CNN layers with some pooling layers and batch normalization to encode the scene. Furthermore, the model uses a decoder to reconstruct a full resolution segmentation mask. The model is trained against annotated semantic segmentation data to match each pixel to a proper class. In the case of scene segmentation, the output includes classification of each pixel into a set of predefined classes [clustering], such as persons, landmarks, cars, roads, curbs, traffic signs, etc., and see Fig. 6 & ¶¶[0057]-[0065]: the computer system classifies each segment of the scene to one of multiple classes of objects in the scene [clustering] … At 640, the computer system estimates one or more intention probabilities of the one or more VRUs using estimated pose of the one or more VRUs and the segmentation map. Each intention probability may correspond to one of the detected one or more VRUs … the computer system estimates the one or more intention probabilities by analyzing social interactions between the one or more VRUs and one or more classes corresponding to objects in the segmentation map … the computer system estimates the one or more intention probabilities by first estimating the one or more behavior states based at least on the estimated pose of the one or more VRUs using a multi-task model, and utilizing the estimated behavior states to estimate the one or more intention probabilities).
Ranga & Mandi does not disclose, which Modalavalasa; being analogous art; discloses one of  k-means clustering, generic vector quantization, and categorial probability distributions to the historical driving data (see Modalavalasa ¶[0019], ¶[0050] & ¶[0067]: the computing device can group similar scenarios represented in the log data. For example, scenarios can be grouped together using, for example, k-means clustering … all junction segments that conform to some range of metrics or attributes can be grouped together (e.g., using k-means …) … clustering (e.g., using k-means or the like) parameterizations of the log data, and see ¶[0115]: a computing device can group similar scenarios represented in the log data [historical driving data]. For example, scenarios can be grouped together using, for example, k-means clustering … the scenario parameter can be associated with a vehicle or an object (e.g., a pose, a speed, etc.)).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ranga & Mandi further in view of Modalavalasa, as all inventions are directed to the same field of endeavor - determining a drive path and guide the autonomous vehicle through the environment that contains dynamic objects (e.g., vehicles, pedestrians, animals, and the like) and the combination would provide for the determination to group similar scenarios represented in the log data using one of well-known crusting algorithms in order to reduce the required amount of computational resources (see at least Modalavalasa’s ¶¶[0002]-[0004] & ¶[0019]).

As per claim 19, Ranga as modified by Mandi teaches the method of claim 18, accordingly, the rejection of claim 18 above is incorporated. Ranga further teaches wherein the analyzing historical driving data includes applying (see Ranga ¶[0025]: The intent prediction system utilizes an end-to-end trained deep neural network mode that classifies activities of the VRUs [clustering] and forecasts their future trajectories using sequences of video frames as input), see ¶[0039]: The perception module 210 detects, identifies and localizes VRUs in the scene … the perception module utilizes a segmentation deep neural network that classifies each pixel of an input image to belong to one of several known classes of objects [clustering]. In one example, the pixel classification may be done using a semantic scene segmentation technique by passing the input images through an encoder-decoder architecture to generate a scene description. Outputs of the perception module may include 2D bounding box, key points, scene segmentation mask and the like. In addition, the perception module 210 detects objects in the scene using an image or video frame as an input, see ¶[0042]: the semantic segmentation module 310 may use a VGG or ResNet deep neural network model as an Encoder that is pre-trained on known datasets such as ImageNet, along with a Unet or fully convolutional network (FCN) decoder neural network. In one example, the model takes an image as input and uses 2D CNN layers with some pooling layers and batch normalization to encode the scene. Furthermore, the model uses a decoder to reconstruct a full resolution segmentation mask. The model is trained against annotated semantic segmentation data to match each pixel to a proper class. In the case of scene segmentation, the output includes classification of each pixel into a set of predefined classes [clustering], such as persons, landmarks, cars, roads, curbs, traffic signs, etc., and see Fig. 6 & ¶¶[0057]-[0065]: the computer system classifies each segment of the scene to one of multiple classes of objects in the scene [clustering] … At 640, the computer system estimates one or more intention probabilities of the one or more VRUs using estimated pose of the one or more VRUs and the segmentation map. Each intention probability may correspond to one of the detected one or more VRUs … the computer system estimates the one or more intention probabilities by analyzing social interactions between the one or more VRUs and one or more classes corresponding to objects in the segmentation map … the computer system estimates the one or more intention probabilities by first estimating the one or more behavior states based at least on the estimated pose of the one or more VRUs using a multi-task model, and utilizing the estimated behavior states to estimate the one or more intention probabilities).
Ranga & Mandi does not disclose, which Modalavalasa; being analogous art; discloses one of  k-means clustering, generic vector quantization, and categorial probability distributions to the historical driving data (see Modalavalasa ¶[0019], ¶[0050] & ¶[0067]: the computing device can group similar scenarios represented in the log data. For example, scenarios can be grouped together using, for example, k-means clustering … all junction segments that conform to some range of metrics or attributes can be grouped together (e.g., using k-means …) … clustering (e.g., using k-means or the like) parameterizations of the log data, and see ¶[0115]: a computing device can group similar scenarios represented in the log data [historical driving data]. For example, scenarios can be grouped together using, for example, k-means clustering … the scenario parameter can be associated with a vehicle or an object (e.g., a pose, a speed, etc.)).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ranga & Mandi further in view of Modalavalasa, as all inventions are directed to the same field of endeavor - determining a drive path and guide the autonomous vehicle through the environment that contains dynamic objects (e.g., vehicles, pedestrians, animals, and the like) and the combination would provide for the determination to group similar scenarios represented in the log data using one of well-known crusting algorithms in order to reduce the required amount of computational resources (see at least Modalavalasa’s ¶¶[0002]-[0004] & ¶[0019]).

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang et al. (IEEE DOI 10.1109/TITS.2019.2941859) discloses to extract motion primitives (MPs) from unlabeled driving data, and then connect the learned MPs in the established library. By applying a probabilistic inference based on an Expectation-Maximization (EM) algorithm and initial segmentation, the extraction method segments the observed trajectories while learning a set of MPs represented by the modified dynamic movement primitives (DMPs). Wang’s paper shows how the proposed connection algorithm correlates the independent MPs in the sequence to ensure a smooth transition and evaluates the tracking accuracy.

Ernst et al. (IEEE DOI 978-1-5090-1889-5/16) discloses an Advanced Driver System (ADAS) that interpret the current surrounding situation and its possible developments, especially when it comes to longer prediction horizons or complex urban scenarios. The prerequisite of prediction is the recognition of traffic participants' behaviour and therefore an essential part of situation understanding. Ernst’s propose a concept for detecting vehicle behaviour. Ernst approach consists of a fuzzy logic combined with a Markov Model. The input data comprise dynamic states of the vehicles as well as context information represented by an interaction graph. The behaviour recognition covers the host vehicle as well as surrounding vehicles.
Horst et al. (NIST.gov Pub_id 823570) discloses a maneuver generation (MG) module has logic to perform any of the commands required of the elemental maneuver manager (EMM) level. MG has the responsibility to propose candidate sequences of maneuvers to the trajectory generator (TG) module. Maneuver types include stop, straddle, run over, slow down, circumvent right, and circumvent left.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Elarabi whose telephone number is (313)446-4911. The examiner can normally be reached on Monday thru Thursday; 6:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571)272-1000.



/T.E./Examiner, Art Unit 3661          

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661